           Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :   CIVIL ACTION
 ERIC HOUSER, on behalf of himself and           :
 similarly situated employees,                   :   FIELD ELECTRONICALLY
                               Plaintiff,        :   ON OCTOBER 14, 2020
                  v.                             :
                                                 :   CLASS/COLLECTIVE ACTION
 THIRTY, INC.,                                   :
                                Defendant.       :   JURY TRIAL DEMANDED
                                                 :

                  COMPLAINT - CLASS/COLLECTIVE ACTION

      Eric Houser (“Plaintiff”) brings this class/collective action lawsuit against Thirty,

Inc. (“Defendant”), seeking all available relief under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201, et seq., and the Pennsylvania Minimum Wage Act

(“PMWA”), 43 P.S. §§333.101, et seq. See Knepper v. Rite Aid Corp., 675 F.3d 249 (3d

Cir. 2012) (collective and class claims may proceed together in the same lawsuit).

                           JURISDICTION AND VENUE

      1.      This Court has subject matter jurisdiction over the FLSA claim pursuant to

29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

      2.      This Court has subject matter jurisdiction over the PMWA claim pursuant

to 28 U.S.C. § 1367.

      3.      Venue is proper pursuant to 28 U.S.C. § 1391.

                                       PARTIES

      4.      Plaintiff resides in Lancaster, PA (Lancaster County).

      5.      Defendant is a corporate entity maintaining a principal place of business

in Lancaster, PA (Lancaster County).

      6.      Defendant employs individuals, including Plaintiff, engaged in commerce



                                             1
             Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 2 of 8




or in the production of goods for commerce and/or handling, selling, or otherwise

working on goods or materials that have been moved in or produced in commerce by

any person.

                                            FACTS

       7.       Defendant owns and operates the Eden Resort & Suites complex located in

Lancaster, PA (“the Resort”). See generally https://www.edenresort.com/ (last visited

10/13/20).

       8.       Plaintiff works at the resort in various positions, including server.

                        Defendant’s Failure Use the Correct
                     Overtime Rate in Paying Tipped Employees

       9.       In seeking to comply with the FLSA and PMWA mandate that employees

receive a minimum wage of $7.25/hour, Defendant utilizes a “tip credit” in paying

servers, bartenders, and employees who receive tips from Resort customers. See 29

U.S.C. § 203(m) (addressing tip credit); 43 P.S. § 333.103(d) (same). We will call such

employees “tipped employees.”

       10.      Defendant currently utilizes a $4.42/hour tip credit. In other words, in

satisfying the FLSA/PMWA minimum wage of $7.25/hour, Defendant currently pays

tipped employees a base wage of $2.83/hour and relies on customer tips to cover the

additional $4.42 necessary to satisfy the $7.25 minimum wage.

       11.      Prior to approximately Summer 2020, Defendant utilized different tip

credit amounts in paying tipped employees. For example, during Spring 2020,

Defendant utilized a $4.09/hour tip credit in paying Plaintiff for his work as a server. In

other words, Defendant paid Plaintiff a base wage of $3.16/hour and relied on customer

tips to cover the additional $4.09 necessary to satisfy the $7.25 minimum wage.



                                               2
              Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 3 of 8




        12.      Plaintiff and other tipped employees sometimes work over 40 hours per

week. For example, during the pay period ending August 15, 2020, Plaintiff was

credited with working 5.5 overtime hours as a tipped employee.

        13.      As noted in Counts I and II below, the FLSA and PMWA entitle employees

to overtime premium pay calculated at 150% of their “regular rate” of pay for hours

worked over 40 per week. In determining the overtime premium pay owed to

employees for whom a tip credit is utilized, the regular rate includes the amount of the

tip credit and extends up to the minimum wage. See 29 C.F.R. § 531.60. In

Pennsylvania, the federal and state minimum wage both stand at $7.25/hour. This

results in a regular rate of $7.25/hour and an overtime premium rate of $10.875/hour.

As such, for every overtime hour worked, the employer must pay the tipped employee an

hourly wage equaling $10.875 minus the amount of the tip credit. See, e.g., Copantitla

v. FiskardoEstiatorio, Inc., 788 F. Supp. 2d 253, 291-92 (S.D.N.Y. 2011).

        14.      Defendant has violated the above rule in calculating the overtime pay

owed to Plaintiff and other tipped employees. For example, during the pay period

ending August 15, 2020, Plaintiff worked 5.5 overtime hours, and Defendant utilized a

$4.42/hour tip credit. Thus, Defendant was required to pay Plaintiff a base hourly wage

of $6.455 ($10.875 minus $4.42) for each of his 5.5 overtime hours. Defendant failed to

do so. Instead, it paid Plaintiff a base wage of only $4.25 for each overtime hour. 1

                    Defendant’s Failure to Pay Employees for Time
                    Spent Working During 30-Minute Meal Breaks

        15.      Prior to approximately August 2020, Defendant automatically deducted

30-minutes of compensable time during each day in which the employee recorded over


1   Defendant presumably arrived at $4.25 by multiplying $2.83 by 1.5.


                                              3
             Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 4 of 8




6 work hours. These automatic deductions were made for purported “meal breaks” and,

upon information and belief, applied to every Resort employee classified by Defendant

as eligible for overtime pay.

       16.      During many of the weeks in which automatic meal break deductions were

made, the employee subjected to the deduction worked over 40 hours. For example,

during the week beginning on August 11, 2019 and ending on August 17, 2019, Plaintiff

worked 65.5 hours. However, because Defendant subjected him to four automatic meal

break deductions, Plaintiff was paid for only 63.5 hours.

       17.      Defendant subjected Plaintiff and other Resort employees to these

automatic 30-minute meal break deductions even though, as was commonly known by

management, employees regularly and openly worked through their shifts without

taking meal breaks. Some employees, including Plaintiff, complained about the

unfairness of this practice.

       18.      On August 26, 2020, Defendant informed employees that it was changing

its payroll policy and that “30 minutes will NOT be auto deducted for the time being.”

                      COLLECTIVE AND CLASS ALLEGATIONS

       19.      Plaintiff brings this lawsuit on behalf of himself and all individuals who,

during anytime within the past three years, have been employed by Defendant and

classified as eligible for overtime pay.

       20.      Plaintiff’s FLSA claim should proceed as a collective action because

Plaintiff and other potential members of the collective, having worked pursuant to the

common policies described herein, are “similarly situated” as that term is defined in 29

U.S.C. § 216(b) and the associated decisional law.

       21.      Plaintiff’s PMWA claim should proceed as a class action because, as


                                               4
             Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 5 of 8




summarized below, all of Federal Rule of Civil Procedure 23’s requisites are satisfied.

       22.      The putative class, upon information and belief, includes well over 100

individuals, all of whom are readily ascertainable based on Defendant’s timekeeping and

payroll records, and, as such, is so numerous that joinder of all class members is

impracticable.

       23.      Plaintiff is a class member, his claims are typical of the claims of other

class members, and he has no interests that are antagonistic to or in conflict with the

interests of other class members.

       24.      Plaintiff will fairly and adequately represent the class members and their

interests, and he has retained competent and experienced counsel who will effectively

represent the class members’ interests.

       25.      Questions of law and fact are common to all class members, since, inter

alia, this action concerns the legality of Defendant’s standardized compensation

practices.

       26.      Class certification is appropriate under Federal Rule of Civil Procedure

23(b)(3) because common questions of law and fact predominate over any questions

affecting only Plaintiff and because a class action is superior to other available methods

for the fair and efficient adjudication of this litigation.

                                      COUNT I – FLSA

       27.      The FLSA requires that employees receive overtime premium

compensation “not less than one and one-half times” their “regular rate” for hours

worked over 40 per week. See 29 U.S.C. § 207(a)(1).

       28.      Defendant acted willfully and with reckless disregard of clearly applicable

FLSA provisions and, as such, willfully violated the FLSA by: (i) failing to use the correct


                                               5
            Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 6 of 8




“regular rate” and overtime premium rate with respect to hours for which Defendant

utilized the tip credit and (ii) failing to pay any compensation (including overtime

premium compensation) for compensable work incurred during purported 30-minute

break periods.

                                   COUNT II – PMWA

       29.     The PMWA requires that employees receive overtime premium

compensation “not less than one and one-half times” the employee’s “regular rate” of

pay for hours worked over 40 per week. See 43 P.S. § 333.104(c).

       30.     Defendant violated the PMWA by: (i) failing to use the correct “regular

rate” and overtime premium rate with respect to hours for which Defendant utilized the

tip credit and (ii) failing to pay any compensation (including overtime premium

compensation) for compensable work incurred during purported 30-minute break

periods.

                                 PRAYER FOR RELIEF

       Plaintiff, on behalf of himself and other members of the class/collective, seeks the

following relief:

       A.      Unpaid overtime wages and prejudgment interest;

       B.      Liquidated damages to the fullest extent permitted under the FLSA;

       C.      Litigation costs, expenses, and attorneys’ fees; and

       D.      Such other and further relief as the Court deems just and proper.




                                             6
        Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 7 of 8




                                  JURY DEMAND

     Plaintiff demands a jury trial.

Date: October 14, 2020                      Respectfully,



                                            ______________________________
                                            Peter Winebrake
                                            Winebrake & Santillo, LLC
                                            715 Twining Road, Suite 211
                                            Dresher, PA 19025
                                            (215) 884-2491
                                            pwinebrake@winebrakelaw.com




                                       7
DocuSign Envelope ID: 7ED1CB94-F27C-452F-A366-F700BCE819BD
                        Case 5:20-cv-05087-JFL Document 1 Filed 10/14/20 Page 8 of 8




                                 CONSENT TO BECOME PARTY PLAINTIFF

                     I hereby consent, pursuant to Section 16(b) of the Fair Labor Standards Act

            (“FLSA”), 29 U.S.C. § 216(b), to become a party plaintiff in the accompanying

            FLSA action. I understand that I will be bound by the judgment of the Court on all

            issues in this case.


                                                             Signature
                                                             Eric Houser


                                                             Print Name
